   Case: 3:17-cv-00094-GFVT-EBA Doc #: 84 Filed: 08/21/20 Page: 1 of 1 - Page ID#: 1341

                                          UNITED STATES DISTRICT COURT:
                                          EASTERN DISTRICT OF KENTUCK
                                           CENTRAL DIVISION- FRANKFORT
                                              CIVIL MINUTES-GENERAL

 CASE NO: 3:17-cv-94-GFVT                            AT: Frankfort                      DATE: August 21, 2020

 Case Style:   Judicial Watch, Inc. v. Adams et al




PRESENT:



                        Colleen Dawkins                                             Sandy Wilder
                         Deputy Clerk                                              Court Reporter

   Attys Present for       Attys Present for      Attys Present for        Attys   resent for       Attys Present for
       Plaintiffs:        Defendant Adams:           Intervenor          Interve   or Dft State      Intervenor Dft
                                                    Plaintiff USA         Board    f Elections     Com. of Kentucky
 Eric W. Lee              Michael Wilson       Michelle Christine Rupp   Daniel    uke Morgan     Heather Lynn Becker
 Mark A. Wohlander                                                       Taylor
 Robert D. Popper
 T. Russell Nobile
 Christopher Coates


PROCEEDINGS: MOTION HEARING

       This matter was called for hearing on Plaintiffs' Motion to Modify and E orce the Consent Judgment [R. 45]
with counsel present, in the courtroom and by video conferencing, as noted.      so present in the courtroom was
Michael Adams, Kentucky Secretary of State. The Court having heard argumen of counsel takes the matter under
advisement. A separate order shall issue.




COPIES TO: COR
Clerk's Initials: scd
TIC: 0/43
